
	
		II
		112th CONGRESS
		1st Session
		S. 1225
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2011
			Mr. Bingaman introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To transfer certain facilities, easements, and
		  rights-of-way to Fort Sumner Irrigation District, New Mexico.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fort Sumner Project Title
			 Conveyance Act.
		2.DefinitionsIn this Act:
			(1)DistrictThe
			 term District means the Fort Sumner Irrigation District, located
			 in De Baca County, New Mexico.
			(2)Forbearance
			 AgreementThe term Forbearance Agreement means the
			 contract between the United States and the District for the forbearance of
			 exercising priority water rights numbered 08–WC–40–292 and dated August 21,
			 2009 (including any amendments to that contract).
			(3)ProjectThe
			 term Project means the Fort Sumner reclamation project.
			(4)Repayment
			 ContractThe term Repayment Contract means the
			 contract between the United States and the District numbered Ilr–1524 and dated
			 November 5, 1948 (including any supplements and amendments to that
			 contract).
			(5)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(6)Transfer
			 AgreementThe term Transfer Agreement means the
			 agreement entitled Memorandum of Agreement between the United States and
			 the Fort Sumner Irrigation District Concerning Principles and Elements of
			 Proposed Transfer of Title to Fort Sumner Irrigation District
			 Facilities and numbered 11–WC–40–406 (including any amendments to that
			 agreement).
			3.Conveyance
			(a)In
			 generalThe Secretary is authorized to convey to the District all
			 right and title of the United States in and to all works, land, and facilities
			 of the Project, in accordance with the terms and conditions established in the
			 Transfer Agreement.
			(b)Valid existing
			 rightsThe conveyance under this section shall be subject to all
			 valid existing leases, permits, rights-of-way, easements, and other rights
			 appurtenant to the property conveyed.
			(c)Costs of
			 conveyanceThe costs of the conveyance under this section,
			 including the costs of environmental compliance, may be shared between the
			 United States and the District, in accordance with the Transfer
			 Agreement.
			(d)Compliance with
			 environmental laws
				(1)In
			 generalIn carrying out the conveyance under subsection (a), the
			 Secretary shall comply with all applicable requirements under—
					(A)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
					(B)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.); and
					(C)any other law
			 applicable to the property conveyed.
					(2)EffectNothing
			 in this Act modifies or alters any obligation under—
					(A)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or
					(B)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.).
					(e)Failure To
			 conveyIf the Secretary fails to complete the conveyance under
			 this section by the date that is 1 year after the date of enactment of this
			 Act, the Secretary shall submit to Congress a report that—
				(1)explains the
			 reasons why the conveyance has not been completed; and
				(2)states the date
			 by which the conveyance will be completed.
				4.Liability
			(a)In
			 generalEffective on the date
			 of the conveyance under section 3, the United States—
				(1)shall have no further interest in, and
			 shall have no responsibility for operating or maintaining, the Project;
			 and
				(2)shall not be liable for damages of any kind
			 arising out of any act, omission, or occurrence relating to the conveyed
			 property, except for damages caused by acts committed by the United States or
			 employees, agents, or contractors of the United States before the date of the
			 conveyance.
				(b)Effect of
			 sectionNothing in this
			 section increases the liability of the Untied States beyond the liability
			 provided under chapter 171 of title 28, United States Code (commonly known as
			 the Federal Tort Claims Act).
			5.Termination of
			 Repayment ContractEffective
			 beginning on the date of the conveyance under section 3—
			(1)the Repayment Contract shall terminate;
			 and
			(2)the United States and the District shall
			 have no obligations under the Repayment Contract.
			6.Forbearance
			 Agreement
			(a)Payment
			 obligationIn accordance with
			 paragraph 4(a) of the Forbearance Agreement, effective beginning on the date of
			 termination of the Repayment Contract under section 5, the United States shall
			 have no payment obligation under paragraph 4(a) of the Forbearance
			 Agreement.
			(b)Other terms and
			 conditionsAll other terms
			 and conditions of the Forbearance Agreement shall remain in full force and
			 effect on termination of the Repayment Contract under section 5.
			(c)TermThe term of the Forbearance Agreement shall
			 be not less than 10 years after the date of enactment of this Act.
			7.Future
			 benefitsEffective beginning
			 on the date of the conveyance under section 3, no additional amounts from the
			 reclamation fund established by the first section of the Act of June 17, 1902
			 (32 Stat. 388, chapter 1093), shall be provided for the conveyed land or
			 facilities due to the status of the land and facilities as part of a
			 reclamation project.
		
